—Judgment unanimously affirmed. Memorandum: Supreme Court properly declined to credit petitioner with additional jail time served under a vacated sentence against the maximum term of a sentence imposed upon petitioner’s subsequent conviction for a separate offense (see, Penal Law § 70.30 [3]; see also, Matter of Hawkins v Coughlin, 72 NY2d 158; People v Meredith, 172 AD2d 364, Iv denied 78 NY2d 1078). (Appeal from Judgment of Supreme Court, Wyoming County, Griffith, J.—Article 78.) Present—Denman, P. J., Fallon, Wesley, Davis and Boehm, JJ.